Title: To George Washington from Edmund Randolph, 21 October 1794
From: Randolph, Edmund
To: Washington, George


        
          Sir
          Philadelphia October 21. 1794
        
        A New York paper of yesterday declares in the most express terms, that the British instruction of the 8th of June 1793, so far as relates to the carrying of corn, meal and Flour to France, is revoked. It comes in such a shape, that I believe it; and we may hourly expect something on that head. You recollect, that this was the first order, which bore upon the United States, and is the same, upon which Mr Pinckney, Mr Hammond and myself kept up a controvery. If it be true, it is a very pleasant indication.
        By a letter from Baltimore, which was shewn to me this morning, it appears, that Colo. Monroe arrived in France, during the first week in August; and the fall of Robespierre is put beyond every possibility of question. The time of his arrival renders it impossible for him to be associated with Robespierrian

politics. I have the honor sir, to be with the highest respect yr mo. ob. serv.
        
          Edm: Randolph
        
      